Citation Nr: 9918317	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-43 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury manifested by headaches.

Entitlement to service connection for a disability of the 
left shoulder, a disability of the neck or cervical spine, a 
disability of the thoracic spine, cardiovascular disease, 
arthritis of the left foot, and residuals of a medical 
research test (influenza vaccination).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran, and his wife
ATTORNEY FOR THE BOARD

Neil S. Reiter


REMAND

The veteran served on active duty from March 1969 to 
September 1976.

In his formal appeal in September 1996, the veteran indicated 
that he wanted to appear at a personal hearing before a 
Member of the Board of Veterans' Appeals at the local 
Department of Veterans Affairs (VA) Regional Office (RO).  

Subsequently, in November 1998, the veteran and his wife 
appeared and testified at a hearing conducted at the RO in 
Cincinnati, Ohio.  A transcript of this hearing is in the 
claims file.  The veteran then appeared and testified at a 
personal hearing before a Member of the Board of Veterans' 
Appeals at the RO in Cleveland, Ohio in April 1999.

Unfortunately, a transcript of the April 1999 hearing could 
not be obtained.  The Board then offered the veteran another 
personal hearing before a Member of the Board of Veterans' 
Appeals at the RO in Cleveland, Ohio. 

In June 1999, the veteran signed a form indicating that he 
wanted to attend another hearing before a Member of the Board 
of Veterans' Appeals at the RO in Cleveland, Ohio.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a hearing
before a Member of the Board of Veterans' Appeals
at the RO in Cleveland, Ohio in accordance with the 
provisions of 38 C.F.R. § 20.704(a).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action until 
notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






